Exhibit (10)(rrr)

TERMINATION AND RELEASE AGREEMENT

This TERMINATION AND RELEASE AGREEMENT (this “Termination Agreement”) is entered
into as of December 31, 2009 among The First American Corporation, a California
corporation (“First American”), First American Real Estate Information Services,
Inc., a California corporation (“FAREISI”), First American Real Estate Solutions
LLC, a California limited liability company (“FARES”), First American Real
Estate Solutions II LLC, a California limited liability company (“FARES II”),
and Experian Information Solutions, Inc., an Ohio corporation (“Experian”).
First American, FAREISI, FARES, FARES II and Experian shall be referred to
herein individually as a “Party” and collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meanings given such
terms in the Joint Venture Restructuring Agreement, of even date herewith, among
First American, First American Title Insurance Company, FAREISI and Experian.

W I T N E S S E T H:

WHEREAS, First American, FAREISI and Experian have previously entered into the
Interim Operating Agreement, dated as of November 30, 1997, together with all
amendments, modifications and supplements thereto, if any, through the date
hereof (the “Interim Operating Agreement”);

WHEREAS, First American, FAREISI and FARES have previously entered into the
FAREISI Transition Agreement, dated as of November 30, 1997, together with all
amendments, modifications and supplements thereto, if any, through the date
hereof (the “FAREISI Transition Agreement”);

WHEREAS, Experian and FARES have previously entered into the Experian Transition
Agreement, dated as of November 30, 1997, together with all amendments,
modifications and supplements thereto, if any, through the date hereof (the
“Experian Transition Agreement”);

WHEREAS, Experian and FARES have previously entered into the transition
mechanics side letter dated November 30, 1997, together with all amendments,
modifications and supplements thereto, if any, through the date hereof (the
“Transition Side Letter”);

WHEREAS, Experian and FARES have previously entered into the letter agreement
dated November 30, 1997, relating to the license of RES data, together with all
amendments, modifications and supplements thereto, if any, through the date
hereof (the “RES Data License”);

WHEREAS, Experian and FARES have previously entered into the Trademark License
Agreement, dated as of November 30, 1997, together with all amendments,
modifications and supplements thereto, if any, through the date hereof (the
“Trademark License Agreement”);

WHEREAS, First American, FAREISI, Experian and FARES II have previously entered
into the Contribution and Joint Venture Agreement, dated as of June 2003,
together with all amendments, modifications and supplements thereto, if any,
through the date hereof (the “FARES II JV Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, First American, FARES and Experian have previously entered into the
Amended and Restated Omnibus Agreement dated as of June 22, 2005, as further
amended by that certain Fifth Agreement of Amendment dated as of November 10,
2009, together with all amendments, modifications and supplements thereto, if
any, through the date hereof (the “Omnibus Agreement”);

WHEREAS, First American and Experian have previously entered into the Consent to
Transaction, dated as of October 2, 2009, together with all amendments,
modifications and supplements thereto, if any, through the date hereof (the
“Consent”); and

WHEREAS, the Parties hereto desire to terminate each of the Interim Operating
Agreement, FAREISI Transition Agreement, Experian Transition Agreement,
Transition Side Letter, RES Data License, Trademark License Agreement, FARES II
JV Agreement, the Omnibus Agreement and the Consent (each, a “Prior Agreement”
and collectively, the “Prior Agreements”), and the Parties have agreed to
terminate such agreements on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

1. Termination of Prior Agreements. Each Party hereby agrees that as of the date
hereof each Prior Agreement to which it is a Party is hereby terminated and of
no further force and effect.

2. Waiver and Release. As of the date hereof, each of the Parties hereto hereby
waives all rights it may have against any other Party in respect of the Prior
Agreements to which it is a party and transactions contemplated thereby. The
Parties hereto hereby forever, absolutely, unconditionally and completely
release and discharge each other, and each of their respective Affiliates, and
their respective officers and directors, and each of their respective successors
and assigns, from and against any and all actual, threatened or potential
claims, suits, proceedings, actions, causes of action, demands, liabilities,
losses, obligations, orders, requirements or restrictions, liens, penalties,
fines, charges, debts, compensatory or punitive damages, injunctive relief,
equitable relief, or any other relief or claim, and costs and expenses of every
kind and nature whatsoever, whether now known or unknown, foreseeable or
unforeseeable, whether matured or unmatured, whether contingent or
non-contingent, whether under any federal, state or local law (both statutory
and non-statutory) (each a “Claim” and, collectively, “Claims”) that any Party
at any time heretofore have or may have against any other Party regarding the
Prior Agreements, for performance thereunder or the transactions contemplated
thereby, or that could have been asserted under the Prior Agreements.

It is the intention of the Parties and their counsel that this Agreement be
effective as a full and final accord, satisfaction and release as to the matters
released in the prior paragraphs. In furtherance of this intention, each Party
represents, and warrants that it has read and is familiar with California Civil
Code § 1542, which provides as follows:

 

2



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each Party, with the advice of counsel, knowingly and voluntarily waives any
protection to which it may be entitled under Section 1542 and further waives any
protection that may exist under any comparable or similar statutes or principles
of law under any and all states of the United States or of the United States,
and covenants not to assert any claims in violation of this waiver.

3. Miscellaneous

(a) Each Party agrees to perform any further acts and execute and deliver any
further documents which may be reasonably requested by any other Party to carry
out the intent of this Termination Agreement.

(b) This Termination Agreement may not be transferred or assigned by any Party
without the prior written consent of the other Parties. This Termination
Agreement shall inure to the benefit of the successors and assigns of each
Party.

(c) This Termination Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof. This
Termination Agreement may not be supplemented, amended, or otherwise modified
except by a writing signed by each Party.

(d) Any term or provision of this Termination Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(e) THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS
RULES THEREOF.

(f) The Parties have negotiated this Termination Agreement at length, and have
had the opportunity to consult with, and be represented by, their own counsel.
The Parties understand and agree that they have carefully read and fully
understand all of the provisions of this Termination Agreement, that they have
retained the attorney of their choice who has explained to them the consequences
of entering into this Termination Agreement and of being bound to each of the
provisions of this Termination Agreement and that they freely and voluntarily
consent to be bound by the provisions contained in this Termination Agreement.

 

3



--------------------------------------------------------------------------------

(g) Each Party shall pay its own costs and expenses relating to the transactions
contemplated by this Termination Agreement, including, without limitation, the
fees and expenses of its counsel and financial advisers.

(h) This Termination Agreement may be executed in counterparts, and each
counterpart shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same agreement.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Termination Agreement as of the date first written above.

 

THE FIRST AMERICAN CORPORATION By:   /s/ Kenneth D. DeGiorgio Name:   Kenneth D.
DeGiorgio Title:   Senior Vice President FIRST AMERICAN REAL ESTATE INFORMATION
SERVICES, INC. By:   /s/ Kenneth D. DeGiorgio Name:   Kenneth D. DeGiorgio
Title:   Vice President FIRST AMERICAN REAL ESTATE SOLUTIONS LLC By:   /s/
Kenneth D. DeGiorgio Name:   Kenneth D. DeGiorgio Title:   Vice President

-Signature Page-

Termination and Release Agreement



--------------------------------------------------------------------------------

FIRST AMERICAN REAL ESTATE SOLUTIONS II LLC By:   /s/ Kenneth D. DeGiorgio Name:
  Kenneth D. DeGiorgio Title:   Vice President EXPERIAN INFORMATION SOLUTIONS,
INC. By:   /s/ Scott Leslie Name:   Scott Leslie Title:   Secretary

-Signature Page-

Termination and Release Agreement